            Case 1:20-cv-09293-PAE Document 21 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    NEVERSINK GENERAL STORE, individually
    and on behalf of all others similarly situated,
                                                                           20 Civ. 9293 (PAE)
                                         Plaintiff,
                          -v-                                                     ORDER

    MOWI USA, LLC and MOWI DUCKTRAP, LLC,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

          On December 22, 2020, defendants filed a motion to dismiss the complaint under Rule

12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days

after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

          Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

January 12, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does

amend, by February 2, 2021, defendants shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

          It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by January 12, 2021. Defendants’ reply, if any, shall be

served by January 26, 2021. At the time any reply is served, the moving party shall supply the




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:20-cv-09293-PAE Document 21 Filed 12/23/20 Page 2 of 2




Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will determine later, after receipt of plaintiff’s anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.


       SO ORDERED.


                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: December 23, 2020
       New York, New York




                                                 2
